

EXECUTION VERSION
 

--------------------------------------------------------------------------------


WOLVERINE TUBE, INC.


THE GUARANTORS NAMED HEREIN


and


PLAINFIELD SPECIAL SITUATIONS MASTER FUND LIMITED,
as Initial Purchaser
 

--------------------------------------------------------------------------------

 
Note Exchange and Debenture Agreement


Dated as of March 20, 2008
 

--------------------------------------------------------------------------------

 
Up to $38,300,000


10-1/2% Senior Exchange Notes Due 2009
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS



   
Page
ARTICLE 1             DEFINITIONS AND INCORPORATION BY REFERENCE
1
   
SECTION 1.1
DEFINITIONS.
1
SECTION 1.2
RULES OF CONSTRUCTION.
7
     
ARTICLE 2            THE NOTES; CLOSING
7
   
SECTION 2.1
NOTES; EXCHANGE OF THE NOTES.
7
SECTION 2.2
CLOSING.
7
SECTION 2.3
CONDITIONS TO CLOSING.
8
SECTION 2.4
REPLACEMENT NOTES.
10
SECTION 2.5
OUTSTANDING NOTES.
10
SECTION 2.6
TRANSFER AND EXCHANGE OF NOTES.
10
SECTION 2.7
TREASURY NOTES
11
SECTION 2.8
DEFAULTED INTEREST.
11
     
ARTICLE 3            PREPAYMENT
11
   
SECTION 3.1
PREPAYMENT.
11
SECTION 3.2
SELECTION OF NOTES TO BE PREPAID.
11
SECTION 3.3
NOTICE OF PREPAYMENT.
12
SECTION 3.4
EFFECT OF NOTICE OF PREPAYMENT.
12
SECTION 3.5
NOTES PREPAID IN PART.
13
     
ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS
13
     
SECTION 4.1
REPRESENTATIONS OF THE COMPANY
13
SECTION 4.2
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
16
SECTION 4.3
PAYMENT OF NOTES.
17
SECTION 4.4
SEC REPORTS; 144A INFORMATION.
17
SECTION 4.5
LIMITATION ON LIENS.
18
SECTION 4.6
LIMITATION ON SALE/LEASEBACK TRANSACTIONS.
19
SECTION 4.7
COMPLIANCE CERTIFICATES.
20
SECTION 4.8
NOTICE OF DEFAULTS.
20
SECTION 4.9
PAYMENT OF TAXES AND OTHER CLAIMS.
20

 

--------------------------------------------------------------------------------


 
SECTION 4.10
CORPORATE EXISTENCE.
20
SECTION 4.11
MAINTENANCE OF PROPERTIES.
21
SECTION 4.12
PAYMENT OF EXPENSES; INDEMNIFICATION.
21
SECTION 4.13
FURTHER INSTRUMENTS AND ACTS.
21
     
ARTICLE 5            SUCCESSOR CORPORATION
22
   
SECTION 5.1
LIMITATION ON CONSOLIDATION, MERGER AND SALE OF ASSETS.
22
SECTION 5.2
SUCCESSOR CORPORATION SUBSTITUTED.
23
     
ARTICLE 6
DEFAULT AND REMEDIES
23
     
SECTION 6.1
EVENTS OF DEFAULT.
23
SECTION 6.2
ACCELERATION.
24
SECTION 6.3
OTHER REMEDIES.
25
SECTION 6.4
WAIVER OF DEFAULTS AND EVENTS OF DEFAULT.
25
SECTION 6.5
CONTROL BY MAJORITY.
26
SECTION 6.6
RIGHTS OF HOLDERS TO RECEIVE PAYMENT.
26
SECTION 6.7
RESTORATION OF RIGHTS AND REMEDIES.
26
SECTION 6.8
RIGHTS AND REMEDIES CUMULATIVE.
26
SECTION 6.9
DELAY OR OMISSION NOT WAIVER.
26
     
ARTICLE 7            AMENDMENTS, SUPPLEMENTS AND WAIVERS
    27
   
SECTION 7.1
CONSENT OF HOLDERS.
27
SECTION 7.2
REVOCATION AND EFFECT OF CONSENTS.
27
SECTION 7.3
NOTATION ON OR EXCHANGE OF NOTES.
28
SECTION 7.4
RECORD DATE FOR VOTE OR CONSENT OF NOTEHOLDERS.
28
     
ARTICLE 8            GUARANTEE OF NOTES
28
   
SECTION 8.1
UNCONDITIONAL GUARANTEE.
28
SECTION 8.2
SEVERABILITY.
29
SECTION 8.3
LIMITATION OF GUARANTOR’S LIABILITY.
29
SECTION 8.4
CONTRIBUTION.
29
SECTION 8.5
EXECUTION OF GUARANTEE.
30

 

--------------------------------------------------------------------------------


     
SECTION 8.6
OBLIGATIONS OF EACH GUARANTOR UNCONDITIONAL.
30
SECTION 8.7
NOTICE TO PURCHASERS.
30
SECTION 8.8
RELIANCE ON JUDICIAL ORDER OR CERTIFICATE OF LIQUIDATING AGENT.
31
SECTION 8.9
SUCCESSORS AND ASSIGNS.
31
SECTION 8.10
NO WAIVER.
31
SECTION 8.11
    
31
SECTION 8.12
ADDITIONAL SUBSIDIARY GUARANTORS.
32
SECTION 8.13
MODIFICATION.
32
SECTION 8.14
RELEASE OF GUARANTOR.
32
SECTION 8.15
THIS ARTICLE 8 NOT TO PREVENT EVENTS OF DEFAULT.
33
     
ARTICLE 9            MISCELLANEOUS
33
   
SECTION 9.1
NOTICES.
33
SECTION 9.2
LEGAL HOLIDAYS.
34
SECTION 9.3
GOVERNING LAW.
34
SECTION 9.4
NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS.
34
SECTION 9.5
NO RECOURSE AGAINST OTHERS.
34
SECTION 9.6
SUCCESSORS.
34
SECTION 9.7
MULTIPLE COUNTERPARTS.
34
SECTION 9.8
SEPARABILITY.
34
SECTION 9.9
TABLE OF CONTENTS, HEADINGS, ETC.
34
     
EXHIBIT A            —   FORM OF NOTE
A-1
EXHIBIT B             —   FORM OF GUARANTEE
B-1
EXHIBIT C             —   FORM OF GUARANTOR SUPPLEMENT
C-1

 

--------------------------------------------------------------------------------




NOTE EXCHANGE AND DEBENTURE AGREEMENT dated as of March 20, 2008 among WOLVERINE
TUBE, INC., a Delaware corporation (the “Company”), the GUARANTORS (as
hereinafter defined) and PLAINFIELD SPECIAL SITUATIONS MASTER FUND LIMITED, a
Cayman Islands Company, as Initial Purchaser (together with its successors and
assigns, collectively, the “Purchasers” and each a “Purchaser”).
 
Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Purchasers:
 
ARTICLE 1
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
SECTION 1.1   DEFINITIONS.
 
The terms defined in this Section 1.1 (except as herein otherwise expressly
provided or unless the context otherwise requires) for all purposes of this
Exchange Agreement and of any indenture supplemental hereto shall have the
respective meanings specified in this Section 1.1.
 
“Adjusted Net Assets” of a Guarantor at any date means the lesser of (x) the
amount by which the fair value of the property of such Guarantor at such date
exceeds the total amount of liabilities, including, without limitation, the
probable amount of contingent liabilities (after giving effect to all other
fixed and contingent liabilities incurred or assumed on such date) of such
Guarantor at such date, but excluding liabilities under the Guarantee of such
Guarantor, and (y) the amount by which the present fair saleable value of the
assets of such Guarantor at such date exceeds the amount that will be required
to pay the probable liability of such Guarantor on its debts (after giving
effect to all other fixed and contingent liabilities incurred or assumed on such
date and after giving effect to any collection from any Subsidiary of such
Guarantor in respect of any obligations of such Subsidiary under the Guarantee
of such Guarantor), excluding debt in respect of the Guarantee of such
Guarantor, as they become absolute and matured.
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any Person, means the power to direct the
management or policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing. For
purposes of this Exchange Agreement, the Initial Purchaser shall not be deemed
to be an Affiliate of the Company or any Guarantor.
 
“Attributable Indebtedness”, when used with respect to any Sale/Leaseback
Transaction, means, as at the time of determination, the present value
(discounted at the rate set forth or implicit in the terms of the lease included
in such transaction) of the total obligations of the lessee for rental payments
(other than amounts required to be paid on account of property taxes,
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items which do not constitute payments for property rights)
during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended).
 

--------------------------------------------------------------------------------


 
“Bank Credit Facility” means the Amended and Restated Credit Agreement dated as
of April 28, 2005 among the Company, its U.S. subsidiaries, the lenders named
therein and Wachovia Bank, National Association, as administrative agent, as
amended, modified or supplemented.
 
“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person or any committee of the Board of Directors authorized to act
therefor.
 
“Business Day” means a day that is not a Legal Holiday (as such terms is defined
in Section 9.2).
 
“Capitalized Lease Obligation” of any Person means any obligation of such Person
to pay rent or other amounts under a lease of property, real or personal, that
is required to be capitalized for financial reporting purposes in accordance
with GAAP; and the amount of such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
 
“Cash” or “cash” means such coin or currency of the United States as at any time
of payment is legal tender for the payment of public and private debts.
 
“Closing” means the closing of the exchange and issuance of the Notes in
accordance with Section 2.2.
 
“Company” means the party named as such in this Exchange Agreement until a
successor replaces it pursuant to this Exchange Agreement and thereafter means
the successor.
 
“Comparable Treasury Issue” means the United States Treasury security selected
by an Independent Investment Banker as having a maturity comparable to the
remaining term of the Notes to be prepaid that would be utilized, at the time of
selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the remaining term
of such Notes.
 
“Comparable Treasury Price” means with respect to any prepayment date for the
Notes (i) the average of four Reference Treasury Dealer Quotations for such
prepayment date, after excluding the highest and lowest such Reference Treasury
Dealer Quotations, or (ii) if the Company obtains fewer than four such Reference
Treasury Dealer Quotations, the average of all such quotations.
 
“Consolidated Net Tangible Assets” means as of any particular time the aggregate
amount of assets (less depreciation and valuation reserves and other reserves
and items deductible from gross book value of specific asset accounts under
GAAP) after deducting therefrom:
 
(a)   all current liabilities except for (i) notes and loans payable, (ii)
current maturities of long-term debt, and (iii) current maturities of
obligations under capital leases; and
 
2

--------------------------------------------------------------------------------


 
(b)   all deferred debt issuance costs, goodwill, patents, and other like
intangibles,
 
all as set forth on the most recent consolidated balance sheet of the Company
and its consolidated Subsidiaries and computed in accordance with GAAP.
 
“Default” or “default” means any event which is, or after the giving of notice
or the passage of time, or both, would be, an Event of Default.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exchange Agreement” means this Note Exchange and Debenture Agreement among the
Company, the Guarantors and the Initial Purchaser, as amended, restated or
supplemented from time to time.
 
“Existing Notes” means the 7-3/8% Senior Notes Due 2008 in the original
principal amount of $38,300,000 which are owned by the Initial Purchaser and
issued pursuant to that certain Indenture dated as of August 4, 1998, among the
Company, the Guarantors party thereto and the Existing Note Trustee.
 
“Existing Note Trustee” means U.S. Bank Corporate Trust Services (successor to
First Union National Bank), as Trustee, under that certain Indenture dated as of
August 4, 1998, by and among the Company, the Guarantors party thereto and the
Existing Note Trustee.
 
“Facilities Amendments” means, collectively, amendments to certain provisions of
the Amended and Restated Credit Agreement among the Company and its U.S.
subsidiaries, the lenders named therein and Wachovia, as administrative agent,
as amended, and the Amended and Restated Receivables Purchase Agreement and the
Receivables Sales Agreement among the Company, Wachovia and the other parties
thereto, each as in the form previously delivered by the Company to the Initial
Purchaser.
 
“Fairness Opinion” means that certain opinion of Jefferies & Company, Inc.,
dated as March 14, 2008 in the form previously delivered by the Company to the
Initial Purchaser.
 
“Funded Indebtedness” means all Indebtedness (including Indebtedness incurred
under any revolving credit, letter of credit or working capital facility) that
matures by its terms, or that is renewable at the option of any obligor thereon
to a date, more than one year after the date on which such Indebtedness is
originally incurred.
 
“GAAP” means generally accepted accounting principles consistently applied as in
effect in the United States from time to time.
 
“Guarantee” means, as the context may require, individually, a guarantee, or
collectively, any and all guarantees, of the Obligations of the Company with
respect to the Notes made by each Guarantor pursuant to the terms of Article 9
hereof, substantially in the form set forth in Exhibit B.
 
3

--------------------------------------------------------------------------------


 
“Guarantor” shall initially mean each of TF Investor, Inc., Tube Forming L.P.
Wolverine Finance, LLC, Wolverine China Investments, LLC, Wolverine Joining
Technologies, LLC, Tube Forming Holdings, Inc. and WT Holding Company, Inc. and
“Guarantors” shall initially mean such entities, collectively.
 
“Hedging Obligations” of any Person means the net obligation (not the notional
amount) of such Person pursuant to any interest rate swap agreement, foreign
currency exchange agreement, interest rate collar agreement, option or future
contract or other similar agreement or arrangement relating to interest rates or
foreign exchange rates.
 
“Holder” or “Noteholder” means the person in which name a Note is registered on
the Company’s books.
 
“Indebtedness” of any Person at any date means, without duplication, (i) all
indebtedness of such Person for borrowed money (whether or not the recourse of
the lender is to the whole of the assets of such Person or only to a portion
thereof), (ii) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (iii) all obligations of such Person in
respect of letters of credit or other similar instruments (or reimbursement
obligations with respect thereto), other than standby letters of credit and
performance bonds issued by such Person in the ordinary course of business, to
the extent not drawn or, to the extent drawn, if such drawing is reimbursed not
later than the third Business Day following demand for reimbursement, (iv) all
obligations of such Person to pay the deferred and unpaid purchase price of
property or services, except trade payables and accrued expenses incurred in the
ordinary course of business, (v) all Capitalized Lease Obligations of such
Person, (vi) all Indebtedness of others secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person, (vii) all
Indebtedness of others guaranteed by such Person to the extent of such guarantee
and (viii) all Hedging Obligations of such Person.
 
“Independent Investment Banker” means one of the Reference Treasury Dealers
appointed by the Holders after consultation with the Company.
 
“Initial Purchaser” means Plainfield Special Situations Master Fund Limited, a
Cayman Islands Company.
 
“Instrument” means any agreement, indenture, instrument or other document under
which any obligation is evidenced, assumed, guaranteed or secured.
 
“Investment” means, with respect to any Person, directly or indirectly, any
advance, loan or other extension of credit or capital contribution to, or any
purchase, acquisition or ownership by such Person of any capital stock, bonds,
notes, debentures, partnership or joint venture interests or other securities
of, the acquisition, by purchase or otherwise, of all or substantially all of
the business or assets or stock or other evidence of beneficial ownership of,
any Person or the making of any investment in, any Person or transfers of
property or assets to any Affiliate other than sales of assets or payment for
services rendered in the ordinary course of business consistent with past
practice.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law. For the
purposes of this Exchange Agreement, the Company or any Subsidiary of the
Company shall be deemed to own subject to a Lien any asset which it has acquired
or holds subject to the interest of a vendor or lessor under any conditional
sale agreement, Capitalized Lease Obligation or other title retention agreement
relating to such asset.
 
4

--------------------------------------------------------------------------------


 
“Maturity Date” means March 28, 2009.
 
“Notes” means the 10-1/2% Senior Exchange Notes Due 2009 or any of them (each, a
“Note”), as amended or supplemented from time to time, that are issued pursuant
to this Exchange Agreement.
 
“Obligations” means, with respect to any Indebtedness, any principal, premium,
interest, penalties, fees, indemnifications, reimbursements, damages and other
expenses payable under the documentation governing such Indebtedness.
 
“Officer” means the Chairman of the Board, Chief Executive Officer, the
President, any Vice President, the Chief Financial Officer, the Treasurer or the
Secretary of the Company or a Guarantor, as appropriate.
 
“Officer’s Certificate” means, with respect to any Person, a certificate signed
by an Officer of such Person that shall comply with applicable provisions of
this Exchange Agreement.
 
“Opinion of Counsel” means a written opinion from legal counsel acceptable to
the Purchasers. The counsel may be an employee of or counsel to the Company.
 
“Pari Passu Indebtedness” means any Indebtedness of the Company, whether
outstanding on the date on which the Notes are originally issued or thereafter
created, incurred or assumed, unless, in the case of any particular
Indebtedness, the instrument creating or evidencing the same or pursuant to
which the same is outstanding expressly provides that such Indebtedness shall be
subordinated in right of payment to the Notes.
 
“Payment in full” or “paid in full” means payment in full in cash.
 
“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government (including any agency or political
subdivision thereof).
 
“Principal” or “principal” of a debt security, including the Notes, means the
principal of the security plus, when appropriate, the premium, if any, on the
security.
 
“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.
 
“Reference Treasury Dealer” means each of Credit Suisse, Morgan Stanley & Co.
Incorporated and two other primary United States Government securities dealers
in New York City (each, a “Primary Treasury Dealer”) appointed by the Purchasers
in consultation with the Company; provided, however, that if any of the
foregoing shall cease to be a Primary Treasury Dealer, the Company shall
substitute therefor another Primary Treasury Dealer.
 
5

--------------------------------------------------------------------------------


 
“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any prepayment date, the average, as determined by the
Purchasers, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Purchasers by such Reference Treasury Dealer at 5:00 p.m. (New
York City time) on the third Business Day preceding such prepayment date.
 
“Restricted Security” has the same meaning as “Restricted Security” set forth in
Rule 144(a)(3) promulgated under the Securities Act.
 
“Rule 144” means Rule 144 as promulgated under the Securities Act.
 
“Rule 144A” means Rule 144A as promulgated under the Securities Act.
 
“Sale/Leaseback Transaction” means any arrangement with any Person providing for
the leasing by the Company or any Subsidiary of the Company, for a period of
more than three years, of any real or tangible personal property, which property
has been or is to be sold or transferred by the Company or such Subsidiary to
such Person in contemplation of such leasing.
 
“SEC” or “Commission” means the United States Securities and Exchange
Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Series A Holders Consent” means that certain Series A Holders Consent and
Agreement, dated as of March 20, 2008, by and among Alkest, LLC, The Alpine
Group, Inc. and the Initial Purchaser in the form previously delivered by the
Company to the Initial Purchaser.
 
“Significant Subsidiary” means any Subsidiary of the Company which is a
“significant subsidiary” as defined in Rule 1-02(w) of Regulation S-X under the
Securities Act and the Exchange Act (as such Regulation is in effect on the date
hereof).
 
“Subsidiary” means any corporation of which at least a majority of the
outstanding capital stock having voting power under ordinary circumstances to
elect directors of such corporation shall at the time be held, directly or
indirectly, by the Company, by the Company and one or more Subsidiaries or by
one or more Subsidiaries.
 
“Treasury Rate” means, with respect to any prepayment date for the Notes, (i)
the yield, under the heading which represents the average for the immediately
preceding week, appearing in the most recently published statistical release
designated “H.15(519)” or any successor publication which is published weekly by
the Board of Governors of the Federal Reserve System and which establishes
yields on actively traded United States Treasury securities adjusted to constant
maturity under the caption “Treasury Constant Maturities,” for the maturity
corresponding to the Comparable Treasury Issue (if no maturity is within three
months before or after the Maturity Date, yields for the two published
maturities most closely corresponding to the Comparable Treasury Issue shall be
determined and the Treasury Rate shall be interpolated or extrapolated from such
yields on a straight line basis, rounding to the nearest month) or (ii) if such
release (or any successor release) is not published during the week preceding
the calculation date or does not contain such yields, the rate per annum equal
to the semi-annual equivalent yield to maturity of the Comparable Treasury
Issue, calculated using a price for the Comparable Treasury Issue (expressed as
a percentage of its principal amount) equal to the Comparable Treasury Price for
such prepayment date. The Treasury Rate shall be calculated on the third
Business Day preceding the prepayment date.
 
6

--------------------------------------------------------------------------------


 
“Wachovia” means Wachovia Bank, National Association.
 
SECTION 1.2   RULES OF CONSTRUCTION.
 
Unless the context otherwise requires:
 
(1)   a term has the meaning assigned to it herein;
 
(2)   an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;
 
(3)   “or” is not exclusive;
 
(4)   words in the singular include the plural, and words in the plural include
the singular;
 
(5)   provisions apply to successive events and transactions; and
 
(6)   “herein,” “hereof” and other words of similar import refer to this
Exchange Agreement as a whole and not to any particular Article, Section or
other subdivision.
 
ARTICLE 2
 
THE NOTES; CLOSING
 
SECTION 2.1   NOTES; EXCHANGE OF THE NOTES.
 
The Company has duly authorized the issue and exchange of $38,300,000 aggregate
principal amount of its Notes, such Notes to be in the form set out in Exhibit
A.
 
Subject to the terms and conditions of this Agreement, the Company hereby agrees
to deliver to the Initial Purchaser $38,300,000 aggregate principal amount of
its Notes, upon surrender by the Initial Purchaser in exchange therefor of
$38,300,000 of aggregate principal amount of Existing Notes.
 
SECTION 2.2   CLOSING. 
 
. At the Closing, the Company will (i) deliver to Initial Purchaser the Notes to
be purchased by it in the form of a single Note (or such greater number of Notes
in denominations of at least $500,000 as Initial Purchaser may request prior to
the Closing), dated the date of the Closing and registered in Initial
Purchaser’s name (but not in the name of a nominee), against surrender of the
Existing Notes of the same aggregate principal amount to be exchanged by such
Noteholder and (ii) pay to the Initial Purchaser all accrued interest on the
Existing Notes through the date of the Closing by wire transfer in accordance
with the Initial Purchaser’s wire transfer instructions previously provided to
the Company by the Initial Purchaser. Immediately following the Closing, the
Company shall deliver the Existing Notes marked “Cancelled” to the Note Trustee.
 
7

--------------------------------------------------------------------------------


 
If at the Closing the Company shall fail to tender such Notes as provided above
in this Section 2.2, or any of the conditions specified in Section 2.3 shall not
have been fulfilled to Initial Purchaser’s satisfaction, Initial Purchaser
shall, at its election, be relieved of all further obligations under this
Exchange Agreement, without thereby waiving any rights it may have by reason of
such failure or such nonfulfillment.
 
SECTION 2.3   CONDITIONS TO CLOSING.
 
(a)   Initial Purchaser’s obligation to surrender the Existing Notes in exchange
for the Notes to be issued at the Closing is subject to the fulfillment, prior
to or at the Closing, of the following conditions:
 
(i)  Performance; No Default.
 
The Company and each Guarantor shall have performed and complied with all
agreements and conditions contained in this Exchange Agreement, the Notes and
the Guarantee required to be performed or complied with by it prior to or at the
Closing and, after giving effect to the issue and sale of the Notes, no Default
or Event of Default shall have occurred and be continuing.
 
(ii)  Compliance Certificates.
 
(1)   Officer’s Certificate. The Company shall have delivered to Initial
Purchaser an Officer’s Certificate, executed by the President of the Company and
dated the date of the Closing, certifying (i) that the conditions specified in
Sections 2.3(a)(i) have been fulfilled and (ii) no event described in Sections
6.1(6) or (7) has occurred or is continuing in respect of the Company or any
Guarantor.
 
(2)   Authorized Officer’s Certificate. The Company and each Guarantor shall
have delivered to Initial Purchaser a certificate of its Secretary or an
Assistant Secretary or other appropriate person, dated the date of the Closing,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of this
Exchange Agreement and the Notes.
 
(iii)  Opinions of Counsel.
 
Initial Purchaser shall have received an opinion in form and substance
satisfactory to Initial Purchaser, dated the date of the Closing from counsel
for the Company and the Guarantors covering such other matters incident to such
transactions as Initial Purchaser may reasonably request.
 
8

--------------------------------------------------------------------------------


 
(iv)  Guarantees.
 
A Guarantee, dated on or before the date of the Closing, shall have been
executed and delivered by each Guarantor in the form of Exhibit B and shall be
in full force and effect.
 
(v)  Purchase Permitted by Applicable Law, etc.
 
On the date of the Closing the purchase of the Notes shall (a) be permitted by
the laws and regulations of each jurisdiction to which the parties to this
Exchange Agreement are subject, (b) not violate any applicable law or regulation
(including without limitation Regulation T, U or X of the Board of Governors of
the Federal Reserve System) and (c) not subject Initial Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation.
 
(vi)  Related Documents.
 
The Company shall have delivered to the Initial Purchaser true, complete and
executed copies of (1) the Series A Holder Consent, (2) the Facilities
Amendments and (3) the Fairness Opinion.
 
(vii)  Proceedings and Documents.
 
All corporate and other proceedings in connection with the transactions
contemplated by this Exchange Agreement, the Guarantees and all documents and
instruments incident to such transactions shall be reasonably satisfactory to
Initial Purchaser, and Initial Purchaser shall have received all such
counterpart originals or certified or other copies of such documents as it may
reasonably request.
 
(viii)  Fees
 
On or prior to Closing, the Company shall, in the aggregate, have paid the
Initial Purchaser a commitment fee equal to $383,000 (representing the final
one-third installment of the commitment fee not previously paid to the Initial
Purchaser) via wire transfer in accordance with wire transfer instructions
previously provided to the Company by the Initial Purchaser.
 
(b)    The Company’s obligation to issue and exchange the Notes in exchange for
Existing Notes at the Closing is subject to the fulfillment, prior to or at the
Closing, of the following conditions:
 
(i )  Performance; No Default.
 
The Initial Purchaser shall have performed and complied with all agreements and
conditions contained in this Exchange Agreement required to be performed or
complied with by it prior to the Closing.
 
(ii)  Related Documents.
 
9

--------------------------------------------------------------------------------


 
The Company shall have obtained (1) the Series A Holders Consent, (2) the
Facilities Amendments and (3) the Fairness Opinion.
 
SECTION 2.4   REPLACEMENT NOTES.
 
If any mutilated Note is surrendered to the Company, or the Company receives
evidence to its satisfaction of the destruction, loss or theft of any Note, and
there is delivered to the Company such Note or indemnity as may be required by
it to save it harmless, then, in the absence of notice to the Company that such
Note has been acquired by a bona fide purchaser, the Company shall execute and
deliver, in exchange for any such mutilated Note or in lieu of any such
destroyed, lost or stolen Note, a new Note of like tenor and principal amount.
 
In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, or is about to be prepaid by the Company
pursuant to Article 3, the Company, in its discretion, may, instead of issuing a
new Note, pay or prepay such Note, as the case may be.
 
Upon the issuance of any new Notes under this Section 2.4, the Company may
require the payment by the Purchaser of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other
expenses in connection therewith.
 
Every new Note issued pursuant to this Section 2.4 in lieu of any destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Company, whether or not the destroyed, lost or stolen Note
shall be at any time enforceable by anyone, and shall be entitled to all
benefits of this Exchange Agreement equally and proportionately with any and all
other Notes duly issued hereunder.
 
The provisions of this Section 2.4 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
 
SECTION 2.5   OUTSTANDING NOTES.
 
If a Note is replaced pursuant to Section 2.4, it ceases to be outstanding
unless the Company receives proof satisfactory to it that the replaced Note is
held by a bona fide purchaser. Subject to the restrictions contained in Section
2.6, a Note does not cease to be outstanding because the Company or an Affiliate
of the Company holds the Note.
 
SECTION 2.6   TRANSFER AND EXCHANGE OF NOTES.
 
Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered Holder of such Note or such Holder’s attorney duly
authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), within ten Business Days thereafter
the Company shall execute and deliver, at the Company’s expense (except as
provided below), one or more new Notes (as requested by the Holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such Holder may request. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred or registered in denominations
of less than $500,000 or any integral multiple of $10,000 in excess thereof,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
$500,000 or such integral multiple. In order to effectuate any transfer pursuant
to this Section 2.6, the transferor and transferee shall have completed the
Transfer Notice attached to the form of Note attached as Exhibit A hereto.
 
10

--------------------------------------------------------------------------------


 
SECTION 2.7   TREASURY NOTES
 
In determining whether the Purchasers of the required principal amount of Notes
have concurred in any notice, direction, waiver or consent, Notes owned by the
Company or any other obligor on the Notes or by any Affiliate of the Company or
of such other obligor shall be disregarded.
 
SECTION 2.8   DEFAULTED INTEREST.
 
If the Company defaults in a payment of interest on the Notes, the Company shall
pay defaulted interest (plus interest on such defaulted interest to the extent
lawful) at the rate specified therefor in the Notes in any lawful manner. The
Company may pay the defaulted interest to the Persons who are Purchasers on a
subsequent special payment date. The Company shall promptly mail to each
Purchaser a notice that states the special payment date and the amount of
defaulted interest to be paid.
 
ARTICLE 3
 
PREPAYMENT
 
SECTION 3.1   PREPAYMENT.
 
The Company may, at its option, from time to time prepay all or any part of the
Notes (in a minimum principal amount of $1,000,000 and otherwise in multiples of
$500,000) on any date prior to maturity, upon notice as set forth below, and at
the prepayment prices set forth in paragraph 5 of the form of Note attached
hereto as Exhibit A, together with accrued and unpaid interest thereon to the
date of prepayment. Such notice shall be accompanied by an Officer’s Certificate
of the Company to the effect that such prepayment will comply with the
conditions herein.
 
SECTION 3.2   SELECTION OF NOTES TO BE PREPAID.
 
If less than all of the Notes are to be prepaid, the Company shall, not more
than 30 days prior to the prepayment date, select the Notes to be prepaid by
lot, pro rata or by another method the Company considers fair and appropriate.
The Company shall make the selection from the Notes outstanding and not
previously called for prepayment. The Company may select for prepayment portions
of the principal of Notes that have denominations larger than $1,000. Provisions
of this Exchange Agreement that apply to Notes called for prepayment also apply
to portions of Notes called for prepayment.
 
11

--------------------------------------------------------------------------------


 
SECTION 3.3   NOTICE OF PREPAYMENT.
 
At least 15 days but not more than 30 days before a prepayment date, the Company
shall mail or cause to be mailed a notice of prepayment by first-class mail to
each Purchaser of Notes to be prepaid at such Purchaser’s address as it appears
on the Company’s books.
 
The notice shall identify the Notes to be prepaid and shall state:
 
(1)   the prepayment date;
 
(2)   the prepayment price, or method by which it is to be calculated;
 
(3)   that Notes called for prepayment must be presented and surrendered to the
Company to collect the prepayment price plus accrued and unpaid interest, if
any;
 
(4)   that, unless the Company defaults in making the prepayment, interest on
Notes called for prepayment ceases to accrue on and after the prepayment date
and the only remaining right of the Purchaser is to receive payment of the
prepayment price upon presentation and surrender to the Company of the Notes;
and
 
(5)   if any Note is being prepaid in part, the portion of the principal amount
of such Note to be prepaid and that, after the prepayment date, upon
presentation and surrender of such Note, a new Note or Notes in principal amount
equal to the unpaid portion thereof will be issued.
 
SECTION 3.4   EFFECT OF NOTICE OF PREPAYMENT.
 
Once the notice of prepayment described in Section 3.3 is mailed, Notes called
for prepayment become due and payable on the prepayment date and at the
prepayment price stated in the notice. Upon presentation and surrender to the
Company, such Notes shall be paid at the prepayment price, plus accrued and
unpaid interest, if any, to the prepayment date; provided, that if the
prepayment date is on an interest payment date, any accrued and unpaid interest
shall be payable to the Purchaser of the prepaid Notes registered on the
relevant record date; provided, further, that if the prepayment date is a Legal
Holiday, payment shall be made on the next succeeding Business Day and no
interest shall accrue for the period from such prepayment date to such
succeeding Business Day. The notice, if mailed in the manner herein provided,
shall be conclusively presumed to have been duly given, whether or not the
Purchaser receives such notice. In any case, failure to give such notice by mail
or any defect in the notice to the Purchaser of any Note designated for
prepayment as a whole or in part shall not affect the validity of the
proceedings for the prepayment of any other Note.
 
12

--------------------------------------------------------------------------------


 
SECTION 3.5   NOTES PREPAID IN PART.
 
Upon surrender of a Note that is prepaid in part, the Company shall execute for
the Purchaser (at the Company’s expense) a new Note equal in principal amount to
the unpaid portion of the Note surrendered.
 
ARTICLE 4
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
SECTION 4.1   REPRESENTATIONS OF THE COMPANY
 
The Company represents and warrants to Initial Purchaser that:
 
(a)   Organization; Power and Authority.
 
The Company is a corporation duly organized and validly existing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation in each jurisdiction in which such qualification is required by law.
The Company and each Guarantor has the requisite corporate power and authority
to own or hold under lease the properties it purports to own or hold under
lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Exchange Agreement and the Notes and to perform the
provisions hereof and thereof.
 
(b)   Authorization.
 
This Exchange Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company and each Guarantor, and this
Exchange Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company and
each Guarantor enforceable against each of them in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(c)   Organization and Ownership of Shares of Subsidiaries; Affiliates.
 
(1)   The Company does not directly or indirectly control or own any interest in
any Subsidiary, except as set forth in the Company’s Form 10-K for the fiscal
year ended December 31, 2006, as amended. The Company owns, directly or
indirectly, all of the capital stock of each Subsidiary free and clear of any
Lien, other than Liens arising under the Bank Credit Facility, and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable (or its equivalent under applicable
law) and free of preemptive and similar rights.
 
(2)   Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where legally applicable, in good standing under the laws
of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where legally applicable, is in good
standing in each jurisdiction in which such qualification is required by law.
Each such Subsidiary has the requisite corporate or other power and authority to
own or hold under lease the properties it purports to own or hold under lease
and to transact the business it transacts and proposes to transact.
 
13

--------------------------------------------------------------------------------


 
(3)   Other than the Bank Credit Facility, no Subsidiary is a party to, or
otherwise subject to any legal restriction or any agreement restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.
 
(d)   Compliance with Laws, Other Instruments, etc.
 
The execution, delivery and performance by the Company or any Guarantor of this
Exchange Agreement and the Notes will not (i) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any property of the Company or any Guarantor under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter, memorandum and articles of association, regulations or by-laws, or any
other material agreement or instrument to which the Company or any Guarantor is
bound or by which the Company or any Guarantor or any of their respective
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or governmental authority applicable to the
Company or any Guarantor or (iii) violate any provision of any statute or other
rule or regulation of any governmental authority applicable to the Company or
any Guarantor.
 
(e)   Governmental Authorizations.
 
No consent, approval or authorization of, or registration, filing or declaration
with, any governmental authority is required in connection with the execution,
delivery or performance by the Company or any Guarantor of this Exchange
Agreement or the Notes (other than a filing by the Company of a Form D with
respect to the Notes).
 
(f)   Litigation; Observance of Agreements, Statutes and Orders.
 
There are no material actions, suits or proceedings pending or, to the knowledge
of the Company, threatened against or affecting the Company or any Subsidiary or
any property of the Company or any Subsidiary in any court or before any
arbitrator of any kind or before or by any governmental authority.
 
Neither the Company nor any Subsidiary is in default under any term of any
material agreement or instrument to which it is a party or by which it is bound
or any order, judgment, decree or ruling of any court, arbitrator or
governmental authority or is in violation of any applicable law, ordinance, rule
or regulation of any governmental authority.
 
(g)   Taxes.
 
The Company and its Subsidiaries have filed all income and other material tax
returns that are required to have been filed in any jurisdiction, and the
Company and its Subsidiaries have paid all taxes and assessments shown to be due
and payable on such returns and all other material taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company has established adequate
reserves in accordance with GAAP. The charges, accruals and reserves on the
books of the Company and its Subsidiaries in respect of taxes for all financial
periods are adequate in accordance with GAAP.
 
14

--------------------------------------------------------------------------------


 
(h)   Private Offering.
 
Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Initial Purchaser, which has been offered the Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act. The
representation by the Company in this Section 4.1(h) is made in reliance upon
and is subject to the accuracy of the Initial Purchaser’s representations in
Section 4.2.
 
(i)   Brokers.
 
No brokerage or finder’s fees or commissions are or will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Exchange Agreement.
 
(j)   Foreign Assets Control Regulations, etc.
 
Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
neither the Company nor any Subsidiary (i) is a blocked person described in
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49049 (2001)) or (ii) knowingly engages or will
knowingly engage in any dealings or transactions, or be otherwise associated,
with any such person.  The Company and its Subsidiaries are in compliance, in
all material respects, with the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism Act (USA Patriot
Act of 2001).
 
No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases
that such Act applies to the Company and its Subsidiaries.
 
(k)   Ranking.
 
The obligations of the Company under this Agreement and the Notes will, upon
issuance of the Notes, rank at least pari passu, without preference or priority,
with all other unsecured and unsubordinated Indebtedness of the Company.
 
15

--------------------------------------------------------------------------------


 
SECTION 4.2   REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
 
Initial Purchaser hereby, represents and warrants to the Company as follows:
 
(a)   Organization; Authority. The Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by this Exchange Agreement and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
the Purchaser of this Exchange Agreement have been duly authorized by all
necessary corporate, limited liability company or partnership action on the part
of the Purchaser. This Exchange Agreement has been duly executed by the
Purchaser and, when delivered by such Purchaser in accordance with terms hereof,
will constitute the valid and legally binding obligation of the Purchaser,
enforceable against it in accordance with its terms.
 
(b)   Purchaser Status. At the time the Purchaser was offered the Notes, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act. The Purchaser is not a registered broker-dealer under
Section 15 of the Exchange Act.
 
(c)   Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Notes, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Notes and, at the present time, is able to afford a
complete loss of such investment.
 
(d)   General Solicitation. The Purchaser is not purchasing the Notes as a
result of any advertisement, article, notice or other communication regarding
the Notes published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
(e)   Investment Intent. The Purchaser is acquiring the Notes as principal for
its own account for investment purposes and not with a view to distributing or
reselling such Notes or any part thereof in violation of applicable securities
laws, without prejudice, however, to the Purchaser’s right at all times to sell
or otherwise dispose of all or any part of such Notes in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by the Purchaser to hold the Notes for any
period of time. The Purchaser understands that the Notes have not been
registered under the Securities Act, and therefore the Notes may not be sold,
assigned or transferred in the U.S. other than pursuant to (i) an effective
registration statement under the Securities Act or (ii) an exemption from such
registration requirements. The Purchaser acknowledges that it is able to bear
the financial risks associated with an investment in the Notes and that it has
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company so as to be able to evaluate the
risks and merits of its investment in the Company.
 
16

--------------------------------------------------------------------------------


 
(f)   Reliance on Exemptions. The Purchaser understands that the Notes are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and the Purchaser’s
representations and warranties set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Notes.
 
(g)   Brokers. No brokerage or finder’s fees or commissions are or will be
payable by the Purchasers to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Exchange Agreement, and no Purchaser has
taken any action that would cause the Company to be liable for any such fees or
commissions.
 
SECTION 4.3   PAYMENT OF NOTES.
 
The Company covenants and agrees that it will duly and punctually pay or cause
to be paid the principal amount at maturity, and interest, in respect of each of
the Notes at the places, at the respective times and in the manner provided
herein and in the Notes. Each installment of interest on the Notes may be paid
by mailing checks for the interest payable to or upon the written order of the
Purchaser of Notes entitled thereto as they shall appear on the registry books
of the Company.
 
The Company shall pay interest on overdue principal at the rate specified
therefor in the Notes, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful as provided in Section 2.8.
 
SECTION 4.4   SEC REPORTS; 144A INFORMATION.
 
The Company shall file all reports and other information and documents which it
is required to file with the SEC pursuant to Section 13 or 15(d) of the Exchange
Act. The Company will cause any quarterly and annual reports which it mails to
its stockholders to be mailed to the Purchasers.
 
Unless otherwise consented to by the Purchasers, in the event the Company is at
any time no longer subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act, the Company will prepare, for the first three quarters of
each fiscal year, quarterly financial statements substantially equivalent to the
financial statements required to be included in a report on Form 10-Q under the
Exchange Act. In such event, the Company will also prepare, on an annual basis,
complete audited consolidated financial statements including, but not limited
to, a balance sheet, a statement of income and retained earnings, a statement of
cash flows and all appropriate notes. All such financial statements will be
prepared in accordance with GAAP, except for changes with which the Company’s
independent accountants concur, and except that quarterly statements may be
subject to year-end adjustments. The Company will cause a copy of such financial
statements to be mailed to the Purchasers within 50 days after the close for
each of the first three quarters of each fiscal year and within 95 days after
the close of each fiscal year.
 
17

--------------------------------------------------------------------------------


 
At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, upon the request of a Purchaser or beneficial owner of a Note, the
Company will promptly furnish or cause to be furnished Rule 144A Information (as
defined below) to such holder, to such beneficial owner or to a prospective
purchaser designated by such Purchaser or beneficial owner, as the case may be,
in order to permit compliance by such Purchaser or beneficial owner with Rule
144A under the Securities Act in connection with the resale of such Note by such
Purchaser or beneficial owner; provided, however, the Company shall not be
required to furnish such information in connection with any request made on or
after the date which is two years from the later of (i) the date such Note (or
any predecessor Note) was acquired from the Company or (ii) the date such Note
(or any predecessor Note) was last acquired from an “affiliate” of the Company
within the meaning of Rule 144 under the Securities Act. “Rule 144A Information”
shall be such information as is specified pursuant to Rule 144A(d)(4) under the
Securities Act (or any successor provision thereto).
 
SECTION 4.5   LIMITATION ON LIENS.
 
The Company shall not, and shall not permit any Subsidiary of the Company to,
issue, assume or guarantee any Indebtedness for borrowed money secured by any
Lien on any property or asset now owned or hereafter acquired by the Company or
such Subsidiary without making effective provision whereby any and all Notes
then or thereafter outstanding will be secured by a Lien equally and ratably
with any and all other obligations thereby secured for so long as any such
obligations shall be so secured. Notwithstanding the foregoing, the Company or
any Subsidiary of the Company may, without so securing the Notes, issue, assume
or guarantee Indebtedness for borrowed money secured by the following Liens:
 
(a)   Liens existing on the date on which the Notes are originally issued or
provided for under the terms of agreements existing on such date;
 
(b)   Liens on property securing (i) all or any portion of the cost of
acquiring, constructing, altering, improving or repairing any property or
assets, real or personal, or improvements used or to be used in connection with
such property or (ii) Indebtedness incurred by the Company or any Subsidiary of
the Company prior to or within one year after the later of the acquisition, the
completion of construction, alteration, improvement or repair or the
commencement of commercial operation of such property, which Indebtedness is
incurred for the purpose of financing all or any part of the purchase price
thereof or construction or improvements thereon;
 
(c)   Liens securing Indebtedness owed by a Subsidiary of the Company to the
Company or to any other Subsidiary of the Company;
 
(d)   Liens on the property of any Person existing at the time such Person
becomes a Subsidiary of the Company and not incurred as result of (or in
connection with or in anticipation of) such Person becoming a Subsidiary of the
Company, provided that such Liens do not extend to or cover any property or
assets of the Company or any of its Subsidiaries other than the property
encumbered at the time such Person becomes a Subsidiary of the Company and do
not secure Indebtedness with a principal amount in excess of the principal
amount outstanding at such time;
 
18

--------------------------------------------------------------------------------


 
(e)   Liens on any property securing (i) Indebtedness incurred in connection
with the construction, installation or financing of pollution control or
abatement facilities or other forms of industrial revenue bond financing or (ii)
Indebtedness issued or guaranteed by the United States or any State thereof or
any department, agency or instrumentality of either;
 
(f)   Liens on any property of the Company or any Subsidiary in favor of
governmental bodies;
 
(g)   Liens to secure taxes not yet due or which are being contested in good
faith by the Company or a Subsidiary;
 
(h)   Liens extending, renewing, refinancing or replacing (or successive
extensions, renewals, refinancings or replacements of) any Lien, in whole or in
part, of any type permitted under the foregoing clauses (a) through (g) above,
provided that such Lien extends to or covers only the property that is subject
to the Lien being extended, renewed, refinanced or replaced and that the
principal amount of the Indebtedness secured thereby shall not exceed the
principal amount of Indebtedness so secured at the time of such extension,
renewal, refinancing or replacement; or
 
(i)   Liens (exclusive of any Lien of any type otherwise permitted under clauses
(a) through (h) above) securing Indebtedness for borrowed money of the Company
or any Subsidiary of the Company in an aggregate principal amount which,
together with the aggregate amount of Attributable Indebtedness deemed to be
outstanding in respect of all Sale/Leaseback Transactions entered into pursuant
to clause (a) of Section 4.6 hereof (exclusive of any such Sale/Leaseback
Transactions otherwise permitted under clauses (a) through (h) above), does not
at the time such Indebtedness is incurred exceed the greater of $50 million and
10% of Consolidated Net Tangible Assets, as determined on the consolidated
balance sheet of the Company as of the end of the most recent fiscal quarter
ending at least 45 days prior thereto.
 
SECTION 4.6   LIMITATION ON SALE/LEASEBACK TRANSACTIONS.
 
The Company shall not, and shall not permit any Subsidiary of the Company to,
enter into any Sale/Leaseback Transaction with any Person (other than the
Company or a Subsidiary of the Company) unless:
 
(a)   the Company or such Subsidiary would be entitled to incur Indebtedness, in
a principal amount equal to the Attributable Indebtedness with respect to such
Sale/Leaseback Transaction, secured by a Lien on the property subject to such
Sale/Leaseback Transaction pursuant to Section 4.5 without equally and ratably
securing the Notes pursuant hereto;
 
(b)   after the date on which the Notes are originally issued and within a
period commencing six months prior to the consummation of such Sale/Leaseback
Transaction and ending six months after the consummation thereof, the Company or
such Subsidiary shall have expended for property used or to be used in the
ordinary course of business of the Company and its Subsidiaries an amount equal
to all or a portion of the net proceeds of such Sale/Leaseback Transaction and
the Company shall have elected to designate such amount as a credit against such
Sale/Leaseback Transaction (with any such amount not being so designated to be
applied as set forth in clause (c) below); or
 
19

--------------------------------------------------------------------------------


 
(c)   the Company, during the 12-month period after the effective date of such
Sale/Leaseback Transaction, shall have applied to the voluntary prepayment or
retirement of Notes or any Pari Passu Indebtedness an amount equal to the
greater of the net proceeds of the sale or transfer of the property leased in
such Sale/Leaseback Transaction and the fair value, as determined by the Board
of Directors of the Company, of such property at the time of entering into such
Sale/Leaseback Transaction (in either case adjusted to reflect the remaining
term of the lease and any amount expended by the Company as set forth in clause
(b) above), less an amount equal to the principal amount of Notes and Pari Passu
Indebtedness voluntarily prepaid or retired by the Company within such 12-month
period and not designated as a credit against any other Sale/Leaseback
Transaction entered into by the Company or any Subsidiary during such period.
 
SECTION 4.7   COMPLIANCE CERTIFICATES.
 
The Company and the Guarantors shall deliver to the Purchasers within 120 days
after the end of each fiscal year of the Company, an Officers’ Certificate as to
the signer’s knowledge of the Company’s and the Guarantors’ compliance with all
conditions and covenants on their part contained in this Exchange Agreement and
stating whether or not the signer knows of any default or Event of Default. If
such signer knows of such a default or Event of Default, the Officers’
Certificate shall describe the default or Event of Default and the efforts to
remedy the same. For the purposes of this Section 4.7, compliance shall be
determined without regard to any grace period or requirement of notice provided
pursuant to the terms of this Exchange Agreement.
 
SECTION 4.8   NOTICE OF DEFAULTS.
 
The Company and the Guarantors will give notice to the Purchasers, promptly upon
becoming aware thereof, of the existence of any Event of Default hereunder.
 
SECTION 4.9   PAYMENT OF TAXES AND OTHER CLAIMS.
 
The Company and the Guarantors will, and will cause each of their Subsidiaries
to, pay or discharge or cause to be paid or discharged, before the same shall
become delinquent, (1) all material taxes, assessments and governmental charges
levied or imposed upon the Company, directly or by reason of its ownership of
any Subsidiary, the Guarantors or their Subsidiaries or upon the income, profits
or property of the Company, the Guarantors or their Subsidiaries; and (2) all
material lawful claims for labor, materials and supplies, which, if unpaid,
might by law become a lien upon the property of the Company, the Guarantors or
their Subsidiaries; provided, however, that none of the Company, the Guarantors
or their Subsidiaries shall be required to pay or discharge or cause to be paid
or discharged any such tax, assessment, charge or claim whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which adequate provision has been made.
 
SECTION 4.10   CORPORATE EXISTENCE.
 
Subject to Article 5, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and rights (charter and statutory) and the corporate, partnership or other
existence of each Subsidiary, in accordance with the respective organizational
documents (as the same may be amended from time to time) of each Subsidiary and
the rights (charter and statutory), licenses and franchises of the Company and
its Subsidiaries; provided, however, that the Company shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of any of its Subsidiaries if the Company shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Company and its Subsidiaries and that the loss thereof is not, and will
not be, adverse in any material respect to the Purchasers.
 
20

--------------------------------------------------------------------------------


 
SECTION 4.11   MAINTENANCE OF PROPERTIES.
 
The Company will, and will cause each of its Subsidiaries to, cause all material
properties owned, leased or licensed in the conduct of their business to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof and thereto, all as
in the judgment of the Company may be necessary so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times while any Notes are outstanding; provided, however, that nothing in this
Section 4.11 shall prevent the Company from doing otherwise if, in the judgment
of the Company, the same is desirable in the conduct of the Company’s business
and is not, and will not be, adverse in any material respect to the Purchasers.
 
SECTION 4.12   PAYMENT OF EXPENSES; INDEMNIFICATION.
 
The Company agrees to (a) pay all reasonable out-of-pocket costs and expenses of
(i) the Initial Purchaser in connection with the negotiation, preparation,
execution and delivery of this Agreement, the Note and the other documents and
instruments referred to herein or therein and any amendment, waiver or consent
relating hereto and thereto including, but not limited to, any such amendments,
waivers or consents resulting from or related to any work-out, renegotiation or
restructure relating to the performance by the Company or Guarantors under this
Agreement or the Notes and (ii) the Noteholders in connection with enforcement
of this Agreement, the Notes and the documents and instruments referred to
herein or therein (including, without limitation, in connection with any such
enforcement, the reasonable fees and disbursements of counsel for each of the
Noteholders), and (b) indemnify each Noteholder, its officers, directors,
employees, representatives and agents from and hold each of them harmless
against any and all losses, liabilities, claims, damages or expenses incurred by
any of them as result of, or arising out of, or in any way related to, or by
reason of, any investigation, litigation or other proceeding (whether or not any
Noteholder is a party thereto) related to the entering into and/or performance
of this Agreement, the Notes or the consummation of any other transactions
contemplated in this Agreement or the Notes, including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding (but excluding any such
losses, liabilities, claims, damages or expenses to the extent they are incurred
by reason of gross negligence or willful misconduct on the part of the Persons
to be indemnified).
 
SECTION 4.13   FURTHER INSTRUMENTS AND ACTS.
 
Upon request of the Holders of a majority of the principal amount of the Notes
then outstanding, the Company will execute and deliver such further instruments
and do such further acts as may be reasonably necessary or proper to carry out
more effectively the purposes of this Exchange Agreement.
 
21

--------------------------------------------------------------------------------


 
ARTICLE 5
 
SUCCESSOR CORPORATION
 
SECTION 5.1   LIMITATION ON CONSOLIDATION, MERGER AND SALE OF ASSETS.
 
The Company shall not, and shall not permit any Guarantor (unless such Guarantor
shall have been released from its Guarantee pursuant to Section 8.14 hereof) to,
consolidate with or merge into any Person, or sell, lease, convey, transfer or
otherwise dispose of all or substantially all of its assets to any Person,
unless:
 
(a)   the Person formed by or surviving such consolidation (if other than the
Company or such Guarantor, as the case may be), or to which such sale, lease,
conveyance, transfer or other disposition shall be made, shall be a Subsidiary
of the Company or a corporation organized and validly existing under the laws of
the United States of America, any State thereof or the District of Columbia (or,
alternatively, in the case of a Guarantor organized under the laws of a
jurisdiction outside the United States, a corporation organized and existing
under the laws of such foreign jurisdiction), and shall expressly assume, by a
joinder hereto, executed and delivered to the Holders, in form satisfactory to
the Holders of a majority of the principal amount of the Notes then outstanding,
the due and punctual payment of the principal of (and premium, if any) and
interest on all the Notes and the performance or observance of every covenant of
this Exchange Agreement or the Guarantees on the part of the Company or such
Guarantor, as the case may be, to be performed or observed;
 
(b)   immediately after giving effect to such transaction and treating any
indebtedness which becomes an obligation of the Company or a Subsidiary as a
result of such transaction as having been incurred by the Company or such
Subsidiary at the time of such transaction, no Event of Default, and no event
which, after notice or lapse of time or both, would become an Event of Default,
shall have occurred and be continuing;
 
(c)   if, as a result of the transaction, property of the Company or any
Subsidiary would become subject to a Lien that would not be permitted under
Section 4.5 hereof, the Company or such Subsidiary takes such steps as shall be
necessary to secure the Notes equally and ratably with (or prior to) the
Indebtedness secured by such Lien; and
 
(d)   the Company has delivered to the Purchaser an Officers’ Certificate and an
Opinion of Counsel, each stating that such consolidation, merger, sale, lease,
conveyance, transfer or disposition and, if a joinder is required in connection
with such transaction, such joinder comply with this Article and that all
conditions precedent herein provided for relating to such transaction have been
complied with.
 
22

--------------------------------------------------------------------------------


 
SECTION 5.2   SUCCESSOR CORPORATION SUBSTITUTED.
 
Upon any consolidation of the Company or any Guarantor with, or merger of the
Company or any Guarantor into, any other Person or any sale, lease, conveyance,
transfer or disposition of the properties and assets of the Company or any
Guarantor substantially as an entirety in accordance with Section 5.1, the
successor corporation formed by such consolidation or into which the Company or
such Guarantor is merged or to which such sale, lease, conveyance, transfer or
disposition is made shall succeed to, and be substituted for, and may exercise
every right and power of, the Company or such Guarantor under this Exchange
Agreement with the same effect as if such successor corporation had been named
as the Company or such Guarantor herein, and thereafter, except in the case of a
lease, the predecessor corporation shall be relieved of all obligations and
covenants under this Exchange Agreement and the Notes.
 
ARTICLE 6
 
DEFAULT AND REMEDIES
 
SECTION 6.1   EVENTS OF DEFAULT.
 
An “Event of Default” occurs if:
 
(1)   the Company or any Guarantor defaults in the payment of any interest on
the Notes when the same becomes due and payable and the default continues for a
period of 30 days;
 
(2)   the Company or any Guarantor defaults in the payment of the principal of
or premium, if any, on any Note when the same becomes due and payable at
maturity, upon prepayment or otherwise;
 
(3)   the Company or any Guarantor fails to comply with any of its other
covenants or agreements contained in, or provisions of, the Notes, the
Guarantees or this Exchange Agreement and such failure continues for the period
and after the notice specified below;
 
(4)   any default shall occur which results in the acceleration of the maturity
of any Indebtedness of the Company or any Subsidiary of the Company having an
outstanding principal amount of $10 million or more individually or, taken
together with all other such Indebtedness that has been so accelerated, in the
aggregate; or any default shall occur in the payment of any principal or
interest in respect of any Indebtedness of the Company or any Subsidiary of the
Company having an outstanding principal amount of $10 million or more
individually or, taken together with all other such indebtedness with respect to
which any such payment has not been made, in the aggregate and such default
shall be continuing for a period of 30 days without the Company or such
Subsidiary, as the case may be, effecting a cure of such default;
 
(5)   a judgment or order is rendered against the Company, a Guarantor or any
Significant Subsidiary which requires the payment in money by the Company, a
Guarantor or any Significant Subsidiary, either individually or in the
aggregate, of an amount (to the extent not covered by insurance) in excess of
$10,000,000, and such judgment or order remains unsatisfied, undischarged,
unvacated, unbonded and unstayed for 30 days;
 
23

--------------------------------------------------------------------------------


(6)   the Company, a Guarantor or any Significant Subsidiary pursuant to or
within the meaning of any Bankruptcy Law (as hereinafter defined):
 
(A) commences a voluntary case or proceeding;
 
(B) consents to the entry of an order for relief against it in an involuntary
case or proceeding;
 
(C) consents to the appointment of a Custodian (as hereinafter defined) of it or
for all or substantially all of its property; or
 
(D) makes a general assignment for the benefit of its creditors; or
 
(7)   a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
 
(A) is for relief against the Company, a Guarantor or any Significant Subsidiary
in an involuntary case or proceeding;
 
(B) appoints a Custodian of the Company, a Guarantor or any Significant
Subsidiary or for all or substantially all of the property of any of them; or
 
(C) orders the liquidation of the Company, a Guarantor or any Significant
Subsidiary; and in each case the order or decree remains unstayed and in effect
for 60 days.
 
The term “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or
state law for the relief of debtors. The term “Custodian” means any receiver,
trustee, assignee, liquidator, sequestrator or similar official under any
Bankruptcy Law.
 
A default under clause (3) is not an Event of Default until the Holders of at
least 25% in principal amount of the Notes then outstanding notify the Company
of the default, and the Company does not cure the default within 60 days after
receipt of such notice. The notice given pursuant to this Section 6.1 must
specify the default, demand that it be remedied and state that the notice is a
“Notice of Default.” When a default is cured, it ceases.
 
SECTION 6.2   ACCELERATION.
 
If an Event of Default (other than an Event of Default specified in Section
6.1(6) or (7)) occurs and is continuing, the Holders of not less than 25% in
principal amount of the Notes then outstanding may, by notice to the Company,
declare all unpaid principal of and premium, if any, and accrued interest to the
date of acceleration on the Notes then outstanding (if not then due and payable)
to be due and payable upon any such declaration, and the same shall become and
be immediately due and payable. If an Event of Default specified in Section
6.1(6) or (7) occurs, all unpaid principal of and premium, if any, and accrued
interest on the Notes then outstanding shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
any Holder.
 
24

--------------------------------------------------------------------------------


 
The Purchasers of a majority in principal amount of the Notes then outstanding
by notice to the Company may rescind an acceleration and its consequences if (i)
all existing Events of Default, other than the nonpayment of the principal of
and accrued interest on the Notes which has become due solely by such
declaration of acceleration, have been cured or waived; (ii) the Company has
paid or deposited with an escrow agent reasonably acceptable to the Holders of a
majority in principal amount of the Notes then outstanding a sum sufficient to
pay (a) all overdue interest on the Notes, (b) the principal of any Note which
has become due otherwise then by such declaration of acceleration, and (c) to
the extent the payment of such interest is lawful, interest on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration; and (iii) the rescission would not
conflict with any judgment or decree of a court of competent jurisdiction. No
such rescission shall affect any subsequent default or impair any right
consequent thereon. Anything herein contained to the contrary notwithstanding,
in the event of any acceleration pursuant to this Section 6.2, the Company shall
not be obligated to pay any premium which it would have had to pay if it had
then elected to prepay the Notes pursuant to paragraph 5 of the Notes, except in
the case of any Event of Default occurring by reason of any willful action (or
inaction) taken (or not taken) by or on behalf of the Company or a Guarantor
with the intention of avoiding payment of the premium which it would have had to
pay if it had then elected to prepay the Notes pursuant to paragraph 5 of the
Notes, in which case an equivalent premium shall also become and be immediately
due and payable to the extent permitted by law.
 
SECTION 6.3   OTHER REMEDIES.
 
In case of an Event of Default hereunder, each Purchaser may in its discretion
proceed to protect and enforce the rights vested in it by this Exchange
Agreement by such appropriate judicial proceedings as such Purchaser shall deem
most effectual to protect and enforce any of such rights, either by suit in
equity or by action at law or by proceeding in bankruptcy or otherwise, whether
for the specific enforcement of any covenant or agreement contained in this
Exchange Agreement or in aid of the exercise of any power granted in this
Exchange Agreement, or to enforce any other legal or equitable right vested in
the Purchasers by this Exchange Agreement or by law.
 
A delay or omission by any Purchaser in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative to the extent permitted by
law.
 
SECTION 6.4   WAIVER OF DEFAULTS AND EVENTS OF DEFAULT.
 
Subject to Section 6.6, the Holders of a majority in principal amount of the
Notes then outstanding by notice to the Company may waive any past default or
Event of Default and its consequences, except a default in the payment of the
principal of (or premium, if any) or interest on any Note as specified in
clauses (1) and (2) of Section 6.1, or a default in respect of a covenant or
provision hereof which cannot be modified or amended pursuant to Section 7.1
without the consent of the Holder of each Note affected thereby. When a default
or Event of Default is waived, it is cured and ceases, but no such waiver shall
extend to any subsequent or other default or impair any consequent right.
 
25

--------------------------------------------------------------------------------


 
SECTION 6.5   CONTROL BY MAJORITY.
 
Except as set forth in Section 6.3, the Purchasers of a majority in principal
amount of the Notes then outstanding may direct the time, method and place of
conducting any proceeding for any remedy available to the Purchasers.
 
SECTION 6.6   RIGHTS OF HOLDERS TO RECEIVE PAYMENT.
 
Notwithstanding any other provision of this Exchange Agreement, the right of any
Purchaser of a Note to receive payment of principal of (and premium, if any) and
interest on the Note, on or after the respective dates on which such payments
are due as expressed in the Note, or to bring suit for the enforcement of any
such payment on or after such respective dates, is absolute and unconditional
and shall not be impaired or affected without the consent of such Purchaser.
 
SECTION 6.7   RESTORATION OF RIGHTS AND REMEDIES.
 
If any Purchaser has instituted any proceeding to enforce any right or remedy
under this Exchange Agreement and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to such Purchaser,
then and in every such case, subject to any determination in such proceeding,
the Company, the Guarantors and the Purchasers shall be restored severally and
respectively to their former positions hereunder and thereafter all rights and
remedies of the Purchasers shall continue as though no such proceeding had been
instituted.
 
SECTION 6.8   RIGHTS AND REMEDIES CUMULATIVE.
 
Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in the last paragraph of Section 2.4,
no right or remedy herein conferred upon or reserved to the Purchasers is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
 
SECTION 6.9   DELAY OR OMISSION NOT WAIVER.
 
No delay or omission of any Purchaser to exercise any right or remedy accruing
upon any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein. Every right and
remedy given by this Article 6 or by law to the Purchasers may be exercised from
time to time, and as often as may be deemed expedient, by the Purchasers, as the
case may be.
 
26

--------------------------------------------------------------------------------


 
ARTICLE 7
 
AMENDMENTS, SUPPLEMENTS AND WAIVERS
 
SECTION 7.1   CONSENT OF HOLDERS.
 
The Company and the Guarantors with the written consent of the Holders of a
majority in aggregate principal amount of the Notes then outstanding may amend,
supplement or waive this Exchange Agreement or the Notes without notice to any
individual Holder. The Holders of a majority in aggregate principal amount of
the Notes then outstanding may waive compliance in a particular instance by the
Company with any provision of this Exchange Agreement or the Notes without
notice to any Holder. Subject to Section 7.2, without the written consent of
each Holder affected, however, an amendment, supplement or waiver, including a
waiver pursuant to Section 6.4, may not:
 
(1)   reduce the amount of Notes whose holders must consent to an amendment,
supplement or waiver;
 
(2)   reduce the rate of or change the time for payment of interest, including
default interest, on any Note;
 
(3)   reduce the principal amount of or change the fixed maturity of any Note or
alter the premium or other provisions with respect to prepayment under Article 3
or specified in the Notes;
 
(4)   make any Note payable in money other than that stated in the Note;
 
(5)   impair the right to institute suit for the enforcement of any payment of
principal of or premium, if any, or interest on any Note pursuant to Section
6.3;
 
(6)   make any change in the percentage of principal amount of Notes necessary
to waive compliance with certain provisions of this Exchange Agreement pursuant
to Section 6.4 or 6.6 hereof or this clause of this Section 7.1; or
 
(7)   waive a continuing default or Event of Default in the payment of principal
of, or premium, if any, or interest on the Notes.
 
After an amendment, supplement or waiver under this Section becomes effective,
the Company shall mail to the Purchasers affected thereby a notice briefly
describing the amendment, supplement or waiver. Any failure of the Company to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such amendment, supplement or waiver.
 
27

--------------------------------------------------------------------------------


 
SECTION 7.2   REVOCATION AND EFFECT OF CONSENTS.
 
Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder of a
Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note, even if notation of the consent is not made on any Note. However,
any such Holder or subsequent Holder may revoke the consent as to his Note or
portion of a Note if the Company receives the notice of revocation before the
date the amendment, supplement or waiver becomes effective.
 
After an amendment, supplement or waiver becomes effective, it shall bind every
Purchaser, unless it makes a change described in any of clauses (1) through (7)
of Section 7.1. In that case the amendment, supplement or waiver shall bind each
Holder of a Note who has consented to it and every subsequent Holder of a Note
or portion of a Note that evidences the same debt as the consenting Holder’s
Note.
 
SECTION 7.3   NOTATION ON OR EXCHANGE OF NOTES.
 
If an amendment, supplement or waiver changes the terms of a Note, the Company
may require the Holder of the Note to deliver it to the Company. The Company may
place an appropriate notation on the Note about the changed terms and return it
to the Holder. Alternatively, if the Company so determines, the Company in
exchange for the Note shall issue a new Note that reflects the changed terms.
 
SECTION 7.4   RECORD DATE FOR VOTE OR CONSENT OF NOTEHOLDERS.
 
The Company may set a record date for purposes of determining the identity of
Noteholders entitled to vote or consent to any action by vote or consent
authorized or permitted under this Agreement, which record date shall be not
less than 10 days prior to the first solicitation of such vote or consent. If a
record date is fixed, those persons who were Holders of Notes at such record
date (or their duly designated proxies), and only those persons, shall be
entitled to take such action by vote or consent or to revoke any vote or consent
previously given, whether or not such persons continue to be holders after such
record date.
 
ARTICLE 8
 
GUARANTEE OF NOTES
 
SECTION 8.1   UNCONDITIONAL GUARANTEE.
 
Each Guarantor hereby unconditionally, jointly and severally, guarantees to each
Purchaser of a Note and its successors and assigns, the Note or the obligations
of the Company hereunder or thereunder, that: (i) the principal of and interest
on the Notes will be promptly paid in full when due, subject to any applicable
grace period, whether at maturity, by acceleration or otherwise and interest on
the overdue principal, if any, and interest on any interest, to the extent
lawful, of the Notes and all other obligations of the Company to the Purchasers
hereunder or thereunder will be promptly paid in full or performed, all in
accordance with the terms hereof and thereof; and (ii) in case of any extension
of time of payment or renewal of any Notes or of any such other obligations, the
same will be promptly paid in full when due or performed in accordance with the
terms of the extension or renewal, subject to any applicable grace period,
whether at stated maturity, by acceleration or otherwise, subject, however, in
the case of clauses (i) and (ii) above, to the limitations set forth in Section
8.3. Each Guarantor hereby agrees that its Obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Exchange Agreement, the absence of any action to enforce the same,
any waiver or consent by any Purchaser with respect to any provisions hereof or
thereof, the recovery of any judgment against the Company, any action to enforce
the same or any other circumstances which might otherwise constitute a legal or
equitable discharge or defense of a Guarantor. Each Guarantor hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenants that this Guarantee will not be discharged except by complete
performance of the obligations contained in the Notes, this Exchange Agreement
and in this Guarantee. If any Purchaser is required by any court or otherwise to
return to the Company, any Guarantor, or any custodian, trustee, liquidator or
other similar official acting in relation to the Company or any Guarantor, any
amount paid by the Company or any Guarantor to such Purchaser, this Guarantee,
to the extent theretofore discharged, shall be reinstated in full force and
effect as to such amount only. Each Guarantor further agrees that, as between
each Guarantor, on the one hand, and the Purchasers, on the other hand, (x) the
maturity of the Obligations guaranteed hereby may be accelerated as provided in
Article 6 for the purposes of this Guarantee, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Obligations guaranteed hereby, and (y) in the event of any acceleration of such
obligations as provided in Article 6, such Obligations (whether or not due and
payable) shall forthwith become due and payable by each Guarantor for the
purpose of this Guarantee.
 
28

--------------------------------------------------------------------------------


 
SECTION 8.2   SEVERABILITY.
 
In case any provision of this Guarantee shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
SECTION 8.3   LIMITATION OF GUARANTOR’S LIABILITY.
 
Each Guarantor, and by its acceptance hereof each Purchaser, hereby confirms
that it is the intention of all such parties that the guarantee by such
Guarantor pursuant to its Guarantee not constitute a fraudulent transfer or
conveyance for purposes of any Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar Federal or state law. To
effectuate the foregoing intention, the Purchasers and such Guarantor hereby
irrevocably agree that the Obligations of such Guarantor under its Guarantee
shall be limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Guarantor and after giving effect to
any collections from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under its Guarantee or
pursuant to Section 8.5, result in the obligations of such Guarantor under its
Guarantee not constituting such fraudulent transfer or conveyance.
 
SECTION 8.4   CONTRIBUTION.
 
In order to provide for just and equitable contribution among the Guarantors,
the Guarantors agree, inter se, that in the event any payment or distribution is
made by any Guarantor (a “Funding Guarantor”) under this Guarantee, such Funding
Guarantor shall be entitled to a contribution from all other Guarantors in a pro
rata amount based on the Adjusted Net Assets of each Guarantor (including the
Funding Guarantor) for all payments, damages and expenses incurred by that
Funding Guarantor in discharging the Company’s obligations with respect to the
Notes or any other Guarantor’s Obligations with respect to this Guarantee.
 
29

--------------------------------------------------------------------------------


 
SECTION 8.5   EXECUTION OF GUARANTEE.
 
To evidence their guarantee to the Purchasers specified in Section 8.1, the
Guarantors hereby agree to execute the Guarantee in substantially the form of
Exhibit B to be endorsed on each Note. Each Guarantor hereby agrees that its
Guarantee set forth in Section 8.1 shall remain in full force and effect
notwithstanding any failure to endorse on each Note a notation of such
Guarantee. Each such Guarantee shall be signed on behalf of each Guarantor by
two Officers, or an Officer and an Assistant Secretary or one Officer shall sign
and one Officer or an Assistant Secretary (each of whom shall, in each case,
have been duly authorized by all requisite corporate actions) shall attest to
such Guarantee prior to the authentication of the Note on which it is endorsed,
and the delivery of such Note by the Company, after the authentication thereof
hereunder, shall constitute due delivery of such Guarantee on behalf of such
Guarantor. Such signatures upon the Guarantee may be by manual or facsimile
signature of such Officers and may be imprinted or otherwise reproduced on the
Guarantee, and in case any such Officer who shall have signed the Guarantee
shall cease to be such officer before the Note on which such Guarantee is
endorsed shall have been disposed of by the Company, such Note nevertheless may
be disposed of as though the person who signed the Guarantee had not ceased to
be such Officer of the Guarantor.
 
SECTION 8.6   OBLIGATIONS OF EACH GUARANTOR UNCONDITIONAL.
 
Nothing contained in this Article 8 or elsewhere in this Exchange Agreement or
in the Notes or the Guarantees is intended to or shall impair, as among any
Guarantor, its creditors, and the Purchasers, the obligation of such Guarantor,
which is absolute and unconditional, to pay to the Purchasers the principal of
and any interest on the Notes as and when the same shall become due and payable
in accordance with the terms of the Guarantees, or is intended to or shall
affect the relative rights of the Purchasers and creditors of any Guarantor, nor
shall anything herein or therein prevent the Purchaser of any Note from
exercising all remedies otherwise permitted by applicable law upon default under
this Exchange Agreement, subject to the rights, if any, in respect of cash,
property or securities of any Guarantor received upon the exercise of any such
remedy.
 
SECTION 8.7   NOTICE TO PURCHASERS.
 
The Company or any Guarantor shall give prompt written notice to the Purchasers
of any fact known to the Company or any such Guarantor which would prohibit the
making of any payment to or by the Purchasers in respect of the Guarantees
pursuant to the provisions of this Article 8. Regardless of anything to the
contrary contained in this Article 8 or elsewhere in this Exchange Agreement,
the Purchasers shall not be charged with knowledge of any facts which would
prohibit the making of any payment to or by the Purchasers unless and until the
Purchasers shall have received notice in writing from the Company or a Guarantor
and, prior to the receipt of any such written notice, the Purchasers shall be
entitled to assume (in the absence of actual knowledge to the contrary) that no
such facts exist.
 
30

--------------------------------------------------------------------------------


 
SECTION 8.8   RELIANCE ON JUDICIAL ORDER OR CERTIFICATE OF LIQUIDATING AGENT.
 
Upon any payment or distribution of assets of any Guarantor referred to in this
Article 8, the Purchasers shall be entitled to rely upon any order or decree
made by any court of competent jurisdiction in which bankruptcy, dissolution,
winding-up, liquidation or reorganization proceedings are pending, or upon
certificate of the receiver, trustee in bankruptcy, liquidating trustee, agent
or other person making such payment or distribution, delivered to the
Purchasers, for the purpose of ascertaining the persons entitled to participate
in such distribution, the amount thereof or payable thereon, the amount or
amounts paid or distributed thereon and all other facts pertinent thereto or to
this Article 8.
 
SECTION 8.9   SUCCESSORS AND ASSIGNS.
 
This Article 8 shall inure to the benefit of the successors and assigns of the
Purchasers and, in the event of any transfer or assignment of rights by any
Purchaser, the rights and privileges conferred upon that party in this Exchange
Agreement and in the Notes shall automatically extend to and be vested in such
transferee or assignee, all subject to the terms and conditions of this Exchange
Agreement.
 
SECTION 8.10   NO WAIVER.
 
Neither a failure nor a delay on the part of the Purchasers in exercising any
right, power or privilege under this Article 8 shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise of any right, power or privilege. The rights, remedies and
benefits of the Purchasers herein expressly specified are cumulative and not
exclusive of any rights, remedies or benefits which either may have under this
Article 8 at law, in equity, by statute or otherwise.
 
SECTION 8.11   NO SUBROGATION.
 
Notwithstanding any payment or payments made by any of the Guarantors hereunder,
no Guarantor shall be entitled to be subrogated to any of the rights of any
Purchaser against the Company or any other Guarantor or any collateral security
or guarantee or right of offset held by any Purchaser for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing the
Purchasers by the Company on account of the Obligations are paid in full. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Purchasers, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Purchasers in the exact from received by such
Guarantor (duly indorsed by such Guarantor to the Purchasers, if required), to
be applied against the Obligations.
 
31

--------------------------------------------------------------------------------


 
SECTION 8.12   ADDITIONAL SUBSIDIARY GUARANTORS.
 
Until such time as all Guarantees by the Guarantors under this Exchange
Agreement shall have been released in accordance with Section 8.14, the Company
shall cause each Subsidiary that guarantees or becomes a co-obligor on the
Company’s obligations under the Bank Credit Facility to execute and deliver a
supplement to this Exchange Agreement providing that such Subsidiary will be a
Guarantor hereunder. In addition, if any Subsidiary of the Company guarantees or
becomes a co-obligor on any Funded Indebtedness of the Company other than the
Notes at any time subsequent to the date on which the Notes are originally
issued (including, without limitation, following any release of such Subsidiary
from its Guarantee pursuant to Section 8.14), the Company shall cause the Notes
to be equally and ratably guaranteed by such Subsidiary, which Subsidiary shall
execute and deliver a supplement to this Exchange Agreement providing that such
Subsidiary will be a Guarantor hereunder. Each such supplement shall be
substantially in the form of Exhibit C attached hereto. Subsidiaries that are
Guarantors on the date any such supplement is executed by an additional
Subsidiary shall not be required to become parties to such supplement and hereby
agree to the execution and delivery by any additional Subsidiary of any such
supplement.
 
SECTION 8.13   MODIFICATION.
 
No modification, amendment or waiver of any provisions of this Article 8, nor
the consent to any departure by the Guarantors therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Holders of a
majority of the aggregate principal amount of the Notes then outstanding, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given; it being understood that the release of the
Guarantees of Guarantors pursuant to Section 8.14 shall not be an amendment or
waiver of any provision of this Article 8 and shall not require any action on
the part of the Holders. No notice to or demand on the Guarantors in any case
shall entitle the Guarantors to any other or further notice or demand in the
same, similar or other circumstances.
 
SECTION 8.14   RELEASE OF GUARANTOR.
 
(a)   Except as set forth in subsection (c) below, upon the sale or other
disposition of all of the assets of any Guarantor, by way of merger,
consolidation or otherwise, or a sale or other disposition of all of the capital
stock of such Guarantor, in each case in accordance with the terms of Section
5.1, such Guarantor (in the event of a sale or other disposition, by way of such
a merger, consolidation or otherwise of all the capital stock of such Guarantor)
shall be automatically released from all its obligations under this Exchange
Agreement and the Guarantee without any action on the part of the Purchasers.
The Purchasers shall receive written notice of the release of any Guarantor if
such release is effected other than under Section 5.1.
 
(b)   Except as set forth in subsection (c) below, upon the release of a
Subsidiary as a guarantor or co-obligor on the Company’s obligations under the
Bank Credit Facility, the Guarantee of such Subsidiary under this Exchange
Agreement will be released and discharged at such time and will not be
reinstated or renewed in the event any such Subsidiary thereafter guarantees or
becomes a co-obligor on obligations of the Company under the Bank Credit
Facility, so long as the obligations of such Subsidiary under the Bank Credit
Facility remain released (i) until the next succeeding refinancing, restatement,
renewal, extension or replacement of the Bank Credit Facility or amendment to
increase the available principal amount thereunder, or (ii) for a period of 90
consecutive days, whichever is later.
 
32

--------------------------------------------------------------------------------


 
(c)   Notwithstanding the foregoing, a Guarantor may be released from its
Guarantee only if such Guarantor is not a guarantor of (or co-obligor on) any
Funded Indebtedness of the Company other than the Notes and other than Funded
Indebtedness of the Company (i) that is subject to a release provision similar
to the release provision described herein, and (ii) the related guarantee (or
obligation) of which shall be released concurrently with the release of the
Guarantee of such Guarantor pursuant to such release provision; provided that no
default or Event of Default hereunder has occurred and is continuing.
 
SECTION 8.15   THIS ARTICLE 8 NOT TO PREVENT EVENTS OF DEFAULT.
 
The failure to make a payment on account of principal of or interest on the
Notes by reason of any provision of this Article 8 will not be construed as
preventing the occurrence of an Event of Default.
 
ARTICLE 9
 
MISCELLANEOUS
 
SECTION 9.1   NOTICES.
 
Any notice or communication shall be given in writing and delivered in person or
mailed by first class mail, postage prepaid, addressed as follows:
 
If to the Company or the Guarantors:
 
Wolverine Tube, Inc.
200 Clinton Avenue West,
Suite 1000
Huntsville, AL 35801
 
Attention: Harold M. Karp, President
 
If to the Initial Purchaser:
 
Plainfield Special Situations Master Fund Limited
c/o Plainfield Asset Management LLC
55 Railroad Avenue
Greenwich, Connecticut 06830
Attention: Thomas X. Fritsch, General Counsel
 
Such notices or communications shall be effective when received.
 
The Company, the Guarantors or the Purchaser by notice to the others may
designate additional or different addresses for subsequent notices or
communications.
 
Any notice or communication mailed to a Purchaser shall be mailed by first class
mail to such Purchaser at his or her address shown on the register kept by the
Company.
 
Failure to mail a notice or communication to a Purchaser or any defect in it
shall not affect its sufficiency with respect to other Purchasers. If a notice
or communication to a Purchaser is mailed in the manner provided above, it is
duly given, whether or not the addressee receives it.
 
33

--------------------------------------------------------------------------------


 
SECTION 9.2   LEGAL HOLIDAYS.
 
A “Legal Holiday” is a Saturday, or a Sunday or a day on which state or
Federally chartered banking institutions in New York are not required to be
open. If a payment date is a Legal Holiday at a place of payment, payment may be
made at that place on the next succeeding day that is not a Legal Holiday, and
no interest shall accrue for the intervening period.
 
SECTION 9.3   GOVERNING LAW.
 
This Exchange Agreement and the Notes shall be governed by and construed in
accordance with the laws of the State of New York.
 
SECTION 9.4   NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS.
 
This Exchange Agreement may not be used to interpret another indenture, loan or
debt agreement of the Company or any Subsidiary thereof. Any such indenture,
loan or debt agreement may not be used to interpret this Exchange Agreement.
 
SECTION 9.5   NO RECOURSE AGAINST OTHERS.
 
All liability described in paragraph 15 of the Notes of any director, officer,
employee or stockholder, as such, of the Company or any Guarantor is waived and
released.
 
SECTION 9.6   SUCCESSORS.
 
All agreements of the Company or the Guarantors in this Exchange Agreement and
the Notes shall bind their respective successors in accordance with the terms
hereof and thereof.
 
SECTION 9.7   MULTIPLE COUNTERPARTS.
 
The parties may sign multiple counterparts of this Exchange Agreement. Each
signed counterpart shall be deemed an original, but all of them together
represent the same agreement.
 
SECTION 9.8   SEPARABILITY.
 
In case any provision in this Exchange Agreement or in the Notes shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
SECTION 9.9   TABLE OF CONTENTS, HEADINGS, ETC.
 
The table of contents and headings of the Articles and Sections of this Exchange
Agreement have been inserted for convenience of reference only, are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.


34

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
20th day of March, 2008.


COMPANY:
WOLVERINE TUBE, INC.
 
By:
   
Name:
 
Title:
   
GUARANTORS:
TF INVESTOR, INC.
as Guarantor
By:
   
Name:
 
Title:
   
TUBE FORMING L.P.
as Guarantor
   
By:
   
Name:
 
Title:
   
WOLVERINE FINANCE LLC,
as Guarantor
   
By:
   
Name:
 
Title:

 
35

--------------------------------------------------------------------------------


 
WOLVERINE CHINA INVESTMENT, LLC
as Guarantor
   
By:
   
Name:
 
Title:
   
WOLVERINE JOINING TECHNOLOGIES, LLC
as Guarantor
   
By:
   
Name:
 
Title:
   
TUBE FORMING HOLDINGS, INC
   
By:
   
Name:
 
Title:

 
WT HOLDING COMPANY, INC.
   
By:
   
Name:
 
Title:
   
INITIAL PURCHASER:
PLAINFIELD SPECIAL SITUATIONS MASTER FUND LIMITED,
as Initial Purchaser
   
By:
   
Name:
 
Title:

 
36

--------------------------------------------------------------------------------


 
EXHIBIT A
 
FORM OF NOTE
 


THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
 
THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS NOTE
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) INSIDE THE
UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF
CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER
IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.
 
A-1

--------------------------------------------------------------------------------



WOLVERINE TUBE, INC.

10-1/2% Senior Notes Due 2009
 
Wolverine Tube, Inc., a Delaware corporation (the “Company”), promises to pay to
_________________ or registered assigns, the principal sum of
___________________ Dollars ($__________) on March 28, 2009 and to pay interest
on the principal amount of this Note beginning April 1, 2008 at the rate of
10-1/2% per annum.
 
Interest Payment Dates: October 1 and April 1
 
Additional provisions of this Note are set forth below.
 
1.  Interest.
 
The Company, promises to pay interest on the principal amount of this Note at
the rate per annum shown above. The Company shall pay interest semi-annually on
September 1 and March 1 of each year, commencing September 1, 2008. Interest on
the Notes will accrue from the most recent date to which interest has been paid
or, if no interest has been paid, from March 20, 2008. Interest will be computed
on the basis of a 360-day year consisting of twelve 30-day months.
 
2.  Method of Payment.
 
The Company will pay interest on this Note (except defaulted interest) to the
person who is the registered Purchaser of this Note at the close of business on
the February 15 and August 15 next preceding the interest payment date. Interest
not punctually paid will be paid to the persons who are registered Purchasers as
of the close of business on a record date so designated by the Company. The
Purchaser must surrender this Note to the Company to collect payment of
principal. The Company will pay principal and interest in money of the United
States that at the time of payment is legal tender for payment of public and
private debts. The Company, however, may pay principal and interest by its check
payable in such money and mailed to the Purchaser’s registered address.
 
3.  [Intentionally Omitted.].
 
4.  Exchange Agreement.
 
This Note is one of a duly authorized issue of Notes of the Company designated
as its 10-1/2% Senior Notes Due 2009 (the “Notes”), issued under a Note Exchange
and Debenture Agreement dated as of March 20, 2008 (the “Exchange Agreement”),
among the Company, the Guarantors named therein and the Initial Purchaser. This
Note is subject to all such terms, and the Purchaser of this Note is referred to
the Exchange Agreement. Capitalized terms and certain other terms used herein
and not otherwise defined have the meanings set forth in the Exchange Agreement.
 
A-2

--------------------------------------------------------------------------------


 
The Notes are senior unsecured obligations of the Company limited to $38,300,000
aggregate principal amount. The Exchange Agreement imposes certain restrictions
on the ability of the Company to create liens, enter into sale and leaseback
transactions and enter into mergers and consolidations.
 
To guarantee the due and punctual payment of the principal and interest, if any,
on the Notes and all other amounts payable by the Company under the Exchange
Agreement and the Notes when and as the same shall be due and payable, whether
at maturity, by acceleration or otherwise, according to the terms of the Notes
and the Exchange Agreement, the Guarantors, as primary obligors and not merely
as surety, have unconditionally and irrevocably guaranteed, on a joint and
several basis, such obligations on a senior basis pursuant to the terms of
Article 8 of the Exchange Agreement.
 
5.  Prepayment.
 
The Notes may be prepaid at the Company’s option, in whole or in part, at any
time and from time to time upon any date. The prepayment prices for Notes shall
be equal to the greater of (i) 100% of the principal amount of the Notes to be
prepaid or (ii) the sum of the present value of the remaining scheduled payments
of principal and interest thereon from the prepayment date to the Maturity Date,
discounted to the prepayment date on a semiannual basis (assuming a 360-day year
consisting of twelve 30-day months) at the Treasury Rate plus 25 basis points,
plus accrued interest thereon to the date of prepayment. Any interest payment
that is due and payable on or prior to such date of prepayment will be payable
to the Purchasers of such Notes, or one or more predecessor Notes, of record at
the close of business on the relevant record dates referred to on the face
hereof, all as provided in the Exchange Agreement.
 
6.  Notice of Prepayment.
 
Notice of prepayment will be mailed by first class mail at least 15 days but not
more than 30 days before the prepayment date to each Purchaser of Notes to be
prepaid at such Purchaser’s registered address. On and after the prepayment
date, interest ceases to accrue on Notes or portions of the Notes called for
prepayment.
 
7.  Transfer, Exchange.
 
A Purchaser may register the transfer of or exchange Notes in accordance with
the Exchange Agreement. The Company may require a Purchaser, among other things,
to furnish appropriate endorsements and transfer documents and to pay any taxes
or other governmental charges that may be imposed by law or permitted by the
Exchange Agreement.
 
8.  Persons Deemed Owners.
 
The registered Purchaser of a Note may be treated as the owner of such Note for
all purposes.
 
9.  Unclaimed Money.
 
If money for the payment of principal or interest remains unclaimed for two
years, the Purchasers entitled to money must look to the Company for payment as
general creditors unless an abandoned property law designates another person.
 
A-3

--------------------------------------------------------------------------------


 
10.  [Intentionally Omitted].
 
11.  Amendment, Supplement, Waiver.
 
Subject to certain exceptions, the Exchange Agreement or the Notes may be
amended or supplemented with the consent of the Holders of a majority in
principal amount of the Notes then outstanding and any past default or
compliance with any provision may be waived in a particular instance with the
consent of the Holders of a majority in principal amount of the Notes then
outstanding.
 
12.  Successor Corporation.
 
When a successor corporation assumes all the obligations of its predecessor
under the Notes and the Exchange Agreement and the transaction complies with the
terms of Article 5 of the Exchange Agreement, the predecessor corporation will,
except as provided in Article 5 of the Exchange Agreement, be released from
those obligations.
 
13.  Defaults and Remedies.
 
Events of Default are set forth in the Exchange Agreement. Subject to certain
limitations in the Exchange Agreement, if an Event of Default (other than an
Event of Default specified in Section 6.1(6) or (7) of the Exchange Agreement)
occurs and is continuing, the Holders of not less than 25% in aggregate
principal amount of the outstanding Notes may, by written notice to the Company,
declare all principal of and accrued interest on all Notes to be immediately due
and payable and such amounts shall become immediately due and payable. If an
Event of Default specified in Section 6.1(6) or (7) of the Exchange Agreement
occurs, the principal amount of and interest on, all Notes shall ipso facto
become and be immediately due and payable without any declaration or other act
on the part of any Purchaser. Purchasers may not enforce the Exchange Agreement
or the Notes except as provided in the Exchange Agreement.
 
14.  [Intentionally Omitted].
 
15.  No Recourse Against Others.
 
A director, officer, employee or stockholder, as such, of the Company or the
Guarantors shall not have any liability for any obligations of the Company or
the Guarantors under the Notes or the Exchange Agreement or for any claim based
on, in respect or by reason of, such obligations or their creation. The
Purchaser of this Note, by accepting this Note, waives and releases all such
liability. The waiver and release are part of the consideration for the issue of
this Note.
 
A-4

--------------------------------------------------------------------------------


 
16.  [Intentionally Omitted].
 
17.  [Intentionally Omitted].
 
18.  Definitions.
 
All capitalized terms used in this Note and not specifically defined herein are
defined in the Exchange Agreement and are used herein as so defined.
 
19.  Exchange Agreement to Control.
 
In the case of any conflict between the provisions of this Note and the Exchange
Agreement, the provisions of the Exchange Agreement shall control.
 
The Company will furnish to any Purchaser, upon written request and without
charge, a copy of the Exchange Agreement. Requests may be made to: Wolverine
Tube, Inc., 200 Clinton Avenue West, Suite 1000, Huntsville, Alabama 35801,
Attention: Chief Financial Officer.
 
20.  Governing Law.
 
The Notes shall be governed by and construed in accordance with the laws of the
State of New York.
 


 

 
WOLVERINE TUBE, INC.
        By:
 
   
Name:
   
Title:
     
[SEAL]
   
Attest:
   
By:_______________________
   
Name:
   



A-5

--------------------------------------------------------------------------------



TRANSFER NOTICE
 
This Transfer Notice relates to $__________ principal amount of the 10-1/2%
Senior Notes Due 2009 of Wolverine Tube, Inc., a Delaware corporation, held by
______________________________ (the “Transferor”).
 
(I) or (we) assign and transfer this Note to
 
 

--------------------------------------------------------------------------------

 
(Print or type assignee’s name, address and zip code)
 

 

(Insert assignee’s social security or tax I.D. no.)
 
and irrevocably appoint _______________________________ agent to transfer this
Note on the books of the Company. The agent may substitute another to act for
him.
 
Your Signature:
(Sign exactly as your name appears on the other side of this Note)
 
Date:
 

--------------------------------------------------------------------------------

Signature Guarantee1 :
 
In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the date that is two years after the later of the
date of original issuance of such Notes and the last date, if any, on which such
Notes were owned by the Company or any Affiliate of the Company, the undersigned
confirms that such Notes are being transferred:
 
CHECK ONE BOX BELOW
 

(1)
[ ] to Wolverine Tube, Inc.; or

 

(2)
[ ] pursuant to and in compliance with Rule 144A under the Securities Act of
1933, as amended; or

 

(3)
[ ] pursuant to and in compliance with Regulation S under the Securities Act of
1933, as amended; or

 

(4)
[ ] to an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended, that has furnished
to the Company a signed letter containing certain representations and agreements
(the form of which letter can be obtained from the Company)); or



1 (1) Signature must be guaranteed by a commercial bank, trust company or member
firm of the New York Stock Exchange.
 
A-6

--------------------------------------------------------------------------------


 

 
(5) [ ] pursuant to another available exemption from the registration
requirements of the Securities Act of 1933; or

 

(6)
[ ] pursuant to an effective registration statement under the Securities Act of
1933.

     

    Unless one of the boxes is checked, the Company will refuse to register any
of the Notes evidenced by this certificate in the name of any person other than
the registered holder thereof; provided, however, that if box (2), (3), (4) or
(5) is checked, the Company may require, prior to registering any such transfer
of the Notes such legal opinions, certifications and other information as the
Company has reasonably requested to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933, such as the exemption
provided by Rule 144 under such Act. 

     

    Unless the box below is checked, the undersigned confirms that such Note is
not being transferred to an “affiliate” of the Company as defined in Rule 144
under the Securities Act of 1933, as amended (an “Affiliate”):  

 

(7)
[ ] The transferee is an Affiliate of the Company.

 

    Signature            Date        Signature Guarantee2   

 

--------------------------------------------------------------------------------

2
(1)
Signature must be guaranteed by a commercial bank, trust company or member firm
of the New York Stock Exchange.

 
A-7

--------------------------------------------------------------------------------



TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED.
 
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.
 
Date:_____________________________
 
_______________________________________________________________________________
   
[Signature of executive officer of purchaser]
         
Name:___________________________________________________________________________
         
Title:___________________________________________________________________________

 
A-8

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF GUARANTEE
 
Each of the undersigned (the “Guarantors”) hereby jointly and severally
unconditionally guarantees, to the extent set forth in the Note Exchange and
Debenture Agreement dated as of March 20, 2008 by and among WOLVERINE TUBE,
INC., as issuer, the GUARANTORS, as guarantors, and PLAINFIELD SPECIAL
SITUATIONS MASTER FUND LIMITED, as Initial Purchaser (as amended, restated or
supplemented from time to time, the “Exchange Agreement”), and subject to the
provisions of the Exchange Agreement, (a) the due and punctual payment of the
principal of, and premium, if any, and interest on the Notes, when and as the
same shall become due and payable, whether at maturity, by acceleration or
otherwise, the due and punctual payment of interest on overdue principal of, and
premium and, to the extent permitted by law, interest, and the due and punctual
performance of all other obligations of the Company to the Purchasers, all in
accordance with the terms set forth in Article 8 of the Exchange Agreement, and
(b) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that the same will be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise.
 
The obligations of the Guarantors to the Purchasers pursuant to this Guarantee
and the Exchange Agreement are expressly set forth in Article 8 of the Exchange
Agreement and reference is hereby made to the Exchange Agreement for the precise
terms and limitations of this Guarantee.
 
[SIGNED ON THE FOLLOWING PAGE]
 
B-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the Guarantors has caused this Guarantee to be
signed by a duly authorized officer.
 
TF INVESTOR, INC.
as Guarantor
 
By:
   
Name:
 
Title:
   
TUBE FORMING L.P.
as Guarantor
   
By:
   
Name:
 
Title:
   
WOLVERINE FINANCE LLC,
as Guarantor
   
By:
   
Name:
 
Title:
   

WOLVERINE CHINA INVESTMENTS, LLC
as Guarantor
   
By:
   
Name:
 
Title:
   
WOLVERINE JOINING TECHNOLOGIES, LLC
as Guarantor
   
By:
   
Name:
 
Title:

 
B-2

--------------------------------------------------------------------------------


 
TUBE FORMING HOLDINGS, INC.
as Guarantor
   
By:
   
Name:
 
Title:
   

WT HOLDING COMPANY, INC.
as Guarantor
   
By:
   
Name:
 
Title:

 
B-3

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF GUARANTOR SUPPLEMENT
 
GUARANTOR SUPPLEMENT, dated as of ___________, _____, by [NEW GUARANTOR], a
_______________ corporation (the “New Guarantor”) to the Note Exchange and
Debenture Agreement dated as of March 20, 2008 (as amended to the date hereof,
the “Exchange Agreement”) among the Wolverine Tube, Inc., the Guarantors named
therein and the Purchasers from time to time party thereto.
 
W I T N E S S E T H:
 
WHEREAS, Section 8.12 of the Exchange Agreement provides that until such time as
all Guarantees by the Guarantors under the Exchange Agreement shall have been
released in accordance with Section 8.14 of the Exchange Agreement, the Company
shall cause each Subsidiary that guarantees or becomes a co-obligor on the
Company’s obligations under the Bank Credit Facility to execute and deliver this
Guarantor Supplement pursuant to which such Subsidiary shall agree to be bound
by the provisions of Article 8 of the Exchange Agreement; and
 
WHEREAS, the New Guarantor shall execute and deliver to the Purchasers this
Guarantor Supplement.
 
NOW, THEREFORE, the New Guarantor shall execute and deliver to the Purchasers
this Guarantor Supplement.
 
1. Defined Terms. Capitalized terms used and not defined herein shall have the
meaning specified in or pursuant to the Exchange Agreement.
 
2. Guarantee. The New Guarantor hereby agrees to unconditionally assume all the
obligations of a Guarantor under the Exchange Agreement as described therein.
 
4. Effect on Exchange Agreement. As supplemented by this Guarantor Supplement,
the Exchange Agreement is hereby ratified and confirmed in all aspects.
 
5. Counterparts. This Guarantor Supplement may be executed in counterparts, each
of which when so executed shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument.
 
6. Governing Law. This Guarantor Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York but without giving effect
to applicable principles of conflicts of law to the extent that the application
of the laws of another jurisdiction would be required thereby.
 
C-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Guarantor Supplement to
be duly executed as of the date and year first above written.
 

  [New Guarantor]    By:     Name:     Title:  

 
C-2

--------------------------------------------------------------------------------

